DETAILED ACTION
This Office Action is in response to Applicants Application filed on January 27, 2021.  Claims 1-21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/21, 8/20/21, 9/14/21 and 1/18/22 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the Cross Reference to Related Applications in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,931,542.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the present .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin et al (hereinafter, “Curtain”, U.S. Pub. No. 2017/0126476) in view of Wu et al (hereinafter, “Wu”, U.S. Pub. No. 2019/0102717)
As per claims 1, 12 and 18, Curtin discloses a network device, method and non-transitory computer readable medium comprising:
a receiver coupled to the processor, the receiver configured to received a message, the message indicating to the network device whether a service provided by the network has met or violated the SLO (paragraphs 0047 and 0048)
a transmitter coupled to the processor, the transmitter configured to transmit the data packet toward a network (paragraphs 0047 and 0048); and
However, Curtin does not explicitly disclose:
a processor configured to generate a data packet as part of a data flow, the data packet including a service level objective (SLO), the SLO indicating a network service threshold and including a key performance indicator (KPI), the KPI indicating a network service metric to be compared to the network service threshold.

a processor configured to generate a data packet as part of a data flow, the data packet including a service level objective (SLO), the SLO indicating a network service threshold and including a key performance indicator (KPI), the KPI indicating a network service metric to be compared to the network service threshold (paragraphs 0018-0020, 0022 and 0026).
Therefore, it would have been obvious to one or ordinary skill in art at the time of filing to modify Curtain by incorporating or implementing a service level object and key performance indicator a data packet for the purpose of enabling capacity auto-scaling for on-demand, near-real-time resource allocation automatically supporting user data packet forwarding when SLA is potentially impacted to ensure SLA compliance.
As per claims 2, 13 and 19, Curtin discloses:
wherein the data packet includes an action set indicating the defined action for the network (paragraphs 0039 and 0040). 
As per claims 3, 14 and 21, Curtin discloses:
wherein the data packet includes one or more condition sets providing a mechanism for the network to measure the service to obtain a measured service result and providing a mechanism to compare the measured service result to the network service threshold (paragraphs 0039 and 0048).
As per claims 4 and 15, Curtin discloses:
wherein the data packet instructs the network to perform a defined action when the SLO has been violated, and wherein the defined action includes altering metadata in the data packet to indicate the service has violated the SLO (paragraph 0048).
5, Curtin discloses:
wherein the SLO indicates the network service threshold is associated with only the data packet (paragraph 0047).
As per claims 6, 16 and 20, Curtin discloses:
wherein the SLO indicates the network service threshold is associated with the first data flow as a whole (paragraphs 0047).
As per claim 7, Curtin further discloses:
a memory, wherein the SLO indicates the network service threshold is associated with the data flow as a whole (paragraphs 0047 and 0048).
As per claim 8, Curtin discloses:
wherein the network service threshold includes a plurality of thresholds such that the SLO is violated and the message is received when a service provided for a first subgroup of the data flow violates a first threshold or when a service provided for a second subgroup of the data flow violates a second threshold (paragraphs 0047 and 0048).
As per claim 9, Curtin further discloses:
wherein the data packet includes an action set indication a defined action for the network when the SLO is not violated for a plurality of packets (paragraph 0048).
As per claim 10, Curtin discloses:
wherein the defined action instructs the network to generate data attesting that the SLO has been achieved for the plurality of packets (paragraphs 0048-0050).
As per claim 11
wherein the message indicates to the network device whether a service provided by a second network device, in the network, has met or violated the SLO (paragraphs 0047 and 0048)
As per claim 17, Curtin further discloses:
storing data indicating SLO violation status (paragraphs 0047 and 0048); and
performing a second defined action when the SLO is not violated for a plurality of packets, wherein the second defined action includes generating data attesting that the SLO has been achieved for the plurality of packets (paragraphs 0048-0050).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457



                                                                                                                                                                                                        ljb
March 9, 2022